DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 02/11/2022.   

Response to Arguments

Applicant's arguments filed on 02/11/2022 with respect to claim(s) 10 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NGMN Alliance: "5G End-to-End Architecture Framework", Version vO.8.1, October 4, 2017; hereafter “NGMN” in view of GENG et al. "Network Slicing Architecture; Network Working Group, Internet Draft, July 3, 2017, hereafter “GENG”, further in view of Dunjic et al. (U.S. Pub. 20190378519). 

Regarding claim 10 NGMN disclose an apparatus comprising: one or more processors and memory comprising instructions that, when executed, cause the one or more processors to (section 12.1, A few examples of user equipment or devices that belong to these categories are, smartphones (H-H), robots (H-M), etc.)
 provision a default slice having a default subdomain corresponding to a set of resources that are any of physical and virtual components in a network (section 5.1, The behaviour of a network slice, in terms of relevant resources, virtualised entities and functions, non-virtualised entities, at the user plane, control plane, and management/orchestration plane, is realised via the composition and instantiation of a network slice. From an administrative domain perspective an end-to-end network slice may be within a domain, sub-domain, or across domains), 
decompose the default subdomain into a first set of one or more subdomains, wherein collectively the first set of one or more subdomains include all of the set of resources (section 5.2, A Network Slice Instance may be composed of zero, one or more Sub-network Instances, which may be utilised by other Network Slice Instances. A Sub-network Blueprint is used to create a Sub-network Instance from a set of Network Functions, which run on the physical/logical resources), 
provision one or more application slices as children from the default slice that inherit capabilities of the default slice, and assign one or more subdomains from the first set of the one or more subdomains to the respective one or more application slices (section 5.2, A Network Slice Blueprint is used to instantiate a Network Slice Instance. A “Network Slice Instance-X” may be derived from a composite “Network Slice Blueprint-PQ” that has constituent “Sub-network Blueprint-P” and a “Sub-network Blueprint-Q”. The “Network Slice Blueprint-PQ” is inherited from the constituents ““Sub-network Blueprint-P” and “Sub-network Blueprint-Q”).
NGMN does not specifically disclose wherein the one or more application slices are provisioned by referencing the default slice as a parent and scoping a creation thereof to limits of the parent. However GENG teach, the E2E Orchestration, Orchestration refers to the system functions in a domain that automate and autonomically co-ordination of network functions in slices autonomically coordinate the slices lifecycle and all the components that are part of the slice (i.e.  Service Instances, Network Slice Instances). From an orchestrating point of view, above way of using recursive network slice templates, can be beneficial for the placement algorithm used by the orchestrator. The success rate, solution quality and/or runtime of such an embedding algorithm benefits from information on both possible scaling or decomposition topologies and available infrastructure. Enabling methods for network slice template segmentation allowing a slicing hierarchy with parent-child relationships. (see sections 4 and 5).
NGMN and GENG does not specifically disclose wherein the scoping includes a scope that defines accessibility and access with such being limiting to no more than a scope of the parents. However Dunjic teach, the resource owner is the user who authorizes an application to access their account. The application's access to the user's account is limited to the scope of the authorization granted, (see para. 73).
NGMN, GENG and Dunjic are analogous because they pertain to the field of wireless communication and, more specifically, to management of new network architectures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of GENG and Dunjic in the system of NGMN to assign the available network resources according with the services that are needed to implement and to grant limited access according with the scope granted. The motivation for doing so would have been to improve the management and security of the available resources.
Regarding claim 11 NGMN disclose, wherein the instructions that, when executed, further cause the one or more processors to perform management of the underlying physical and virtual components utilizing the first set of the one or more subdomains (section 8.1, Accordingly, network slices can be created, orchestrated, and managed which contain all the physical and virtual network functions and application software required to deliver an end-to-end, multi-layer service).
Regarding claim 12 NGMN disclose, wherein the instructions that, when executed, further cause the one or more processors to decompose the first set of the one or more subdomains into a second set of the one or more subdomains, wherein collectively the first set and the second set of the one or more subdomains include all of the set of resources (section 9.2, A network slice may be established within an administrative domain (NSP or SP), or it may be established across multiple administrative domains (NSP or SP). All the constituent resources of a network slice instance are required to be visible to a 5G management and network orchestration sub-system, including non-virtualised resources (e.g. antenna elements, other elements at any layer of the protocol stack.) For a network slice that includes non-5G functions co-ordination between existing O&M systems and the 5G network management and orchestration system enables migration and coexistence strategies for a coherent and end-to-end management of a network slice).
Regarding claim 13 NGMN disclose, wherein the instructions that, when executed, further cause the one or more processors to compress the second set of the one or more subdomains back into the first set of the one or more subdomains, as a result of a deletion (section 13.2-13.4, Furthermore, the NSP, responsible for the network infrastructure, should be always able to remove/delete/isolate whatever VNF already put in production).
Regarding claim 14 NGMN disclose, wherein the instructions that, when executed, further cause the one or more processors to maintain a Group Access Object for each of the default slice and the one or more application slices to define authority of tenants for each of the default slice and the one or more application slices (section 13.4, Specifically, opening interfaces/APIs at the orchestrator level, which are in control of the network infrastructure (e.g security, control hierarchy, etc.).
Regarding claim 15 NGMN disclose, wherein the instructions that, when executed, further cause the one or more processors to delete an application slice of the one or more application slices by an owner and addressing any subdomains contained therein (section 5.1, The application/service provider will then be able to use a sub-set of the network capabilities in a flexible, configurable and programmable manner, and to use network resources depending on their service preference. A bilateral partnership or agreement is typically based on an SLA (Service Level Agreement) between two parties, where each of the two participating providers are enabled to provide the necessary resources for the realisation of a service instance or a network slice instance. The cancelation or deletion of a service from the user’s part could also canceled other set of sub-services of the terminated service).
Regarding claim 17 NGMN does not specifically disclose, wherein the one or more application slices are each required to have a parent slice from which constraints and restrictions are inherited initially and adjusted accordingly. However GENG teach, the E2E Orchestration, Orchestration refers to the system functions in a domain that automate and autonomically co-ordination of network functions in slices autonomically coordinate the slices lifecycle and all the components that are part of the slice (i.e.  Service Instances, Network Slice Instances, Resources, Capabilities exposure) to ensure an optimized allocation of the necessary resources across the network. It defines conditions/constraints under which service components will be activated, taking into account operator service and network requirements (inclusive of optimize the use of the available network) (see section 4).
NGMN, GENG and Dunjic are analogous because they pertain to the field of wireless communication and, more specifically, to management of new network architectures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of GENG in the system of NGMN and Dunjic to assign the available network resources according with the services that are needed to implement. The motivation for doing so would have been to improve the management of the available resources.
Regarding claim 18 NGMN disclose, wherein resources in the first set of one or more subdomains are non-overlapping (section 5.1, When endpoint or user equipment accesses multiple network slices simultaneously, a set of common control plane functions should be utilised by the multiple network slices and their associated resources. The application/service provider will then be able to use a sub-set of the network capabilities in a flexible, configurable and programmable manner, and to use network resources depending on their service preference).
Claim 19 recites a method corresponding to the apparatus of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Regarding claim 20 NGMN disclose, further comprising performing management of the underlying physical and virtual components utilizing the first set of the one or more subdomains (section 8.1, network slices can be created, orchestrated, and managed which contain all the physical and virtual network functions and application software required to deliver an end-to-end, multi-layer service).
Claim 1 recites a computer–program product corresponding to the apparatus of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Regarding claims 2-6 and 9 the limitations of claims 2-6 and 9, respectively, are rejected in the same manner as analyzed above with respect to claims 11-15 and 18, respectively.
Regarding claims 8 the limitations of claims 8, are rejected in the same manner as analyzed above with respect to claims 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akselrod et al. (U.S. Pub. 20200099691), which disclose user profile access from engaging applications with privacy assurance associated with an API.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

 /CHI H PHAM/            Supervisory Patent Examiner, Art Unit 2471